Citation Nr: 1207809	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-18 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for a psychiatric disorder, effective August 25, 2003.  

2.  Entitlement to an initial rating higher than 70 percent for a psychiatric disorder, effective May 16, 2007.  

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to December 1987, and from June 1988 to December 1993. 

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision in June 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that granted service connection for a psychiatric disorder.  The Veteran disagreed with the disability ratings assigned, and appealed for higher ratings.  This appeal also arises from a June 2010 rating decision that denied entitlement to TDIU.  The Veteran testified at a hearing before the undersigned in March 2011. 

The appeal is REMANDED to the RO.  


REMAND

The Veteran contends that the disability ratings assigned for his psychiatric disorder, to include major depression and psychosis with secondary dependence to cannabis and alcohol, do not accurately compensate the severity of this disability and that he is unemployable due to his service-connected psychiatric disability.  

Following the issuance of a supplemental statement of the case in April 2010, the Veteran's representative submitted additional evidence in support of his claim, without a waiver of review by the agency of original jurisdiction.  In correspondence received in January 2012, the Veteran declined to waive initial consideration of this evidence by the agency of original jurisdiction (AOJ) and specifically requested that the case be remanded to allow the AOJ to consider that evidence in the first instance.  Therefore, the Board may not properly consider that evidence in rendering its decision, and a remand is necessary to allow for the AOJ to consider the newly received evidence.  38 C.F.R. § 20.1304(c) (2011); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent an appellant's waiver, the Board may not consider evidence in the first instance).  

With regard to the Veteran's claim for entitlement to TDIU, the record shows that that issue was first adjudicated in a June 2010 rating decision, at which time the RO denied entitlement to a TDIU.  Subsequently in July 2010, the Veteran's representative submitted a timely notice of disagreement with the June 2010 rating action.  However, it does not appear that the RO has issued a statement of the case in response to the Veteran's July 2010 notice of disagreement.  In such cases, the Board is required to remand the issue of a TDIU to the RO for issuance of a Statement of the Case.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Moreover, a claim for TDIU benefits, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the claim for an increased rating for a psychiatric disorder is being remanded for additional development, the outcome of which could possibly have bearing on whether the Veteran meets the criteria for TDIU benefits, the Board finds that the claim for TDIU is inextricably intertwined with his claim for increased ratings for a psychiatric disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim for increased disability ratings for the service-connected psychiatric disorder with consideration of all evidence associated with the claims file since the April 2010 supplemental statement of the case.

2.  Issue a statement of the case which addresses the issue of entitlement to TDIU.

3.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

